DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 10 and 12 – 19, filed 01 April 2022, have been fully considered but they are not persuasive. 
Applicant argues Lindner (US 2011/0313653) does not disclose wherein the controller displays the color of the path line from a current location of a host vehicle to a destination among the map information step by step with the reason Lindner is entirely silent regarding rendering a route in color with respect to aspects such as a current location with respect to a destination (page 9).  Bennett et al. (2013/0322634) is relied upon to teach this limitation (paragraph 239 and Figure 2: the overview map focuses on the remaining route, not the entire route from the beginning, as it does not show a light colored line indicating the previously traveled route).  Navigational paths are clearly not displayed with invisible colors.  
The double panting rejection is maintained.  The claims of AN: 17/002,411 is a more specific versions of the present application claims.  The scope of AN: 17/002,411 is encompassed by the scope of the present application claims and thus anticipated the present application claims.  The obvious variant is that the claims of AN: 17/002,411 have details of what colors to be used and the present application claims uses generic colors, gradients, and textures.  
The new title is accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 – 8, 10 – 13, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 7 and 11 of copending Application No. 17/002,411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 – 3, 7 and 11 of copending Application No. 17/002,411 anticipates claims 1, 6 – 8, 10 – 13, 18, and 19.  
AN: 17/002,489
AN: 17/002,411
a display apparatus for a vehicle, comprising: 

A display apparatus for a vehicle, comprising: 
a controller configured to create map information; and
a controller configured to create a 3D map based on a neon view by selecting essential information among map information; and 
a display device configured to display the map information created by the controller, 
a display device configured to display the 3D map based on the neon view created by the controller, 
wherein the controller controls the display device to display a path guidance texture based on a road shape when guiding a path among the map information.
wherein the controller applies a gradient effect to a path line or applies an emphasis effect to a specific predetermined area among the essential information when the 3D map based on the neon view is created.
wherein the controller displays the color of the path line from a current location of a host vehicle to a destination among the map information step by step
(Claim 3) wherein the controller sets a color of the path line as a dark color as the path line is closer to a current location of a host vehicle, and sets the color of the path line to gradually fade as it approaches a destination.  


AN: 17/002,489
1
13
2
14
3
15
4
16
5
17
6
18
7
8
19
9
10
11
12
AN: 17/002,411
1
11




1
11
2
7

3
3
3


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2013/0322634) in view of Lei et al. (US 2019/0266890).  
Regarding independent claim 1, Bennett teaches a display apparatus for a vehicle, comprising: 
a controller (Figure 115: Processing Unit(s) 11510) configured to create map information (map generator 2435 generates map information to transmit to the requestor device); and 
a display device (Figure 115: Output Devices 11545) configured to display the map information created by the controller (Figure 2: map information is displayed).  Bennett does not expressly disclose wherein the controller controls the display device to display a path guidance texture based on a road shape when guiding a path among the map information.  Lei discloses different symbols for different functionalities of each lane on a road (paragraph 37 and Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bennett's system to utilize different symbols/textures of the route path based on the different lane conditions of the road.  One would be motivated to do so because this would help assist driver on proper lane usage when being routed by a navigation device.  
Bennett teaches wherein the controller displays the color of the path line from a current location of a host vehicle to a destination among the map information step by step (paragraph 239: the overview map focuses on the remaining route, not the entire route from the beginning, as it does not show a light colored line indicating the previously traveled route; Figure 2: Path is drawn from a current location of the device to a point of interest with instructions 260).  

Regarding claim 13, claim 13 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claim 13.  

Claims 2, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2013/0322634) in view of Lei et al. (US 2019/0266890) and Lu et al. (US 2019/0250006).  
Regarding dependent claim 2, Bennett does not expressly disclose wherein the controller displays an arrow at a rotation point among the map information according to an angle of a path line when performing rotation point guidance among the map information.  Lu discloses an angled arrow overlaid on top of a route path with the same angle (Figure 4).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bennett's system to achieve a predictable result by incorporating into Bennett’s system that give directional base instructions for a route and to also include instructions of angled arrows overlaid on top of the route path and the result would have been predictable.  

Regarding dependent claim 3, Bennett teaches wherein the controller displays the arrow to overlap the path line thereon at the rotation point (Lu, Figure 4: an angled arrow overlaid on top of a route path with the same angle).

Regarding claims 14 and 15, claims 14 and 15 are similar in scope as to claims 2 and 3, thus the rejections for claims 2 and 3 hereinabove are applicable to claims 14 and 15.  

Claims 4, 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2013/0322634) in view of Lei et al. (US 2019/0266890) and Park (“The Genesis GV80, equipped with advance IT such as augmented reality navigation system, handwriting-recognition function, and simple payment etc.”, 11/07/2019).  
Regarding dependent claim 4, Bennett does not expressly disclose wherein the controller applies gradations to an upper end of a structure among the map information, however Bennett does disclose 3D buildings (Figure 2).  Park discloses 3D buildings with gradients at the top of the buildings (page 3, second Figure).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bennett's system to achieve a predictable result of replacing the graphical representation of buildings of Bennett’s system with the graphical representation of buildings of Park’s system that displays a gradient on the top of the 3d buildings and the result would have been predictable.  

Regarding dependent claim 5, the combination of Bennett’s and Park’s systems teaches wherein the controller controls an gradation area to be adjusted in proportion to a height of a building among the structure in proportion to the height of the building by applying gradations to an upper end of a wall surface of the building (Park, page 3, second Figure: 3D buildings with gradients at the top of the buildings from a fixed distance from the top of the height of each buildings).

Regarding claims 16 and 17, claims 16 and 17 are similar in scope as to claims 4 and 5, thus the rejections for claims 4 and 5 hereinabove are applicable to claims 16 and 17.  

Claims 6, 7, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2013/0322634) in view of Lei et al. (US 2019/0266890) and Endo et al. (US 6,169,552).  
Regarding dependent claim 6, Bennett does not expressly disclose wherein the controller highlights essential information when one or more pieces of information overlap among the map information.  Endo discloses the guidance information of  “Crossing” is preferentially displayed as well as the route path with broken lines instead of the building that obscured the guidance information and the route path (column 40, lines 33 – 46 and Figures 51A, 51B).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bennett's system to display a route path that is obscured by a building with a broken line and removing the building itself.  One would be motivated to do so because this allow the user to easily see what’s behind a building from a view point that is pertinent to a navigation route.  

Regarding dependent claim 7, the combination of Bennett’s and Endo’s systems teaches wherein the essential information includes at least one of current location information of a host vehicle, path line information, and traffic accident information (Endo, column 40, lines 33 – 46 and Figures 51A, 51B: route path being preferentially displayed when obscured by an object).

Regarding dependent claim 9, Bennett teaches wherein the controller set a host vehicle indicating a current location of the host vehicle to be displayed on the path line when the path line and the host vehicle mark overlap (Figure 3: the current location of the vehicle “CA-1N” is overlaid on top of the route path).

Regarding claim 18, claim 18 are similar in scope as to claim 6, thus the rejections for claim 6 hereinabove are applicable to claim 18.  

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2013/0322634) in view of Lei et al. (US 2019/0266890) and Endo et al. (US 6,169,552) and Elliott et al. (US 9,459,115).  
Regarding dependent claim 8, Bennett does not expressly disclose wherein the controller preferentially highlights the essential information when the essential information overlaps surrounding information in a case where a path is guided based on an additive mixing method.  Elliott discloses different ways to present a route obscured by a building, such as a building(s) on a first side of the route 205 (e.g., the left-hand side) may be rendered in a first color, and a building(s) on a second side of the route 205 (e.g., the right-hand side) may be rendered in a second color for display to emphasize (e.g., draw the user's attention to) or de-emphasize a portion of the route 205 in a visual manner (column 5, line 3 – 15).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to further modify Bennett's and Endo’s systems to achieve a predictable result of replacing the broken line to determine a route obscured by an object/structure as taught by Endo with emphasizing a portion of the route obscured by an object/structure as taught by Elliott and the result would have been predictable.  

Regarding claim 19, claim 19 are similar in scope as to claim 8, thus the rejections for claim 8 hereinabove are applicable to claim 19.  

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2013/0322634) in view of Lei et al. (US 2019/0266890) and Lindner (US 2011/0313653).  
Regarding dependent claim 10, Bennett does not expressly disclose wherein the controller gradiently sets a color of a path line among the map information is set to be gradient.  Lindner discloses the route is rendered in a color, color gradient or range of colors indicative of a particular aspect of the route (paragraph 73).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bennett's system to achieve a predictable result of replacing the color path of Bennett’s system with a gradient color path taught by Lindner and the result would have been predictable.  

Regarding dependent claim 12, Bennett teaches wherein the controller displays the color of the path line from a current location of a host vehicle to a point of interest among the map information step by step (Figure 2: Path is drawn from a current location of the device to a point of interest with instructions 260).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612